NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FEDERAL HOME LOAN MORTGAGE                      No. 20-16145
CORPORATION, a corporation organized
and existing under the laws of the United       D.C. No. 3:19-cv-02099-RS
States of America, its assignees and/or
successors,
                                                MEMORANDUM*
                Plaintiff-Appellee,

 v.

CHANHT REATREY KEO,

                Defendant-Appellant,

and

JOHN ARAIZA; KENNETH
MCCALLISTER,

                Defendants.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                           Submitted October 12, 2021**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Chanht Reatrey Keo appeals pro se from the district court’s summary

judgment in this unlawful detainer proceeding brought against her by Federal

Home Loan Mortgage Corporation (“FHLMC”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Bravo v. City of Santa Maria, 665 F.3d 1076,

1083 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for FHLMC because

Keo failed to raise a genuine dispute of material fact as to whether the property

was not sold in accordance with California’s statutory requirements for nonjudicial

foreclosure sales or whether FHLMC did not duly perfect its title. See Cal. Civ.

Proc. Code §§ 1161a(b)(3) (unlawful detainer actions following a trustee’s sale),

1162 (notice-to-quit requirements); In re Perl, 811 F.3d 1120, 1128-29 (9th Cir.

2016) (explaining that California law allows for only a “narrow and sharply

focused examination of title” in an unlawful detainer action brought following a

nonjudicial foreclosure sale); Dr. Leevil, LLC v. Westlake Health Care Ctr., 431

P.3d 151, 157 (Cal. 2018) (“Matters affecting the validity of the trust deed or

primary obligation itself, or other basic defects in the plaintiff’s title, are neither

properly raised in [a] summary [unlawful detainer] proceeding for possession, nor

are they concluded by the judgment.”).

      Contrary to Keo’s contention, the district court did not err by entering


                                            2                                      20-16145
summary judgment without holding a hearing. See N.D. Cal. Civ. R. 7-1(b)

(motions may be decided without oral argument).

        We reject as meritless Keo’s contention that the district court was biased

against her.

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        Keo’s motion for stay of judgment pending appeal (Docket Entry No. 13)

and request for a stay pending appeal, set forth in the opening brief, are denied as

moot.

        AFFIRMED.




                                           3                                      20-16145